EXHIBIT 10.5
 
GENERAL SECURITY AGREEMENT
 
PARTIES:
 
Debtor
 

 
Name:
NOWPHIT Operations Inc.
 
Address:
519-955 Queen Street West
Toronto, ON, M6J 3X5
       
Email:
marc@nowphit.com

 
Secured Party
 

 
Name:
InterAmerican Gaming Inc.
 
Address:
3565 King Road, Suite 102
King City, ON, L7B 1M3
       
Fax No.
905-833-9847

 
EFFECTIVE DATE

  October 3, 2011  

 
1. Grant of Security Interest
 
For valuable consideration (the receipt and sufficiency of which each of the
parties hereto hereby acknowledges) the Debtor hereby grants to the Secured
Party a security interest (to which the Personal Property Security Act (Ontario)
and the regulations thereto, as the same may be amended from time to time (the
"PPSA") applies) in and grants, mortgages and charges as and by way of a fixed
and specific mortgage and charge to and in favour of the Secured Party, all of
the Debtor's rights, title and interests in and to each and every property
described or referred to below (collectively, the "Collateral"), all pursuant to
and in accordance with the provisions of this Agreement.
 
2. Description of Collateral
 
The Collateral includes all of the following personal property, fixtures,
leasehold interests and other property described below:
 
(a) 
all goods now or hereafter comprising part of the inventory of the Debtor and
all interests, rights and benefits, both present and future of the Debtor in or
to inventory including, without limitation, goods now or hereafter held for sale
or lease or furnished or to be furnished under a contract of service or that are
raw materials, work in process or materials used or consumed in a business or
profession or finished goods;

 
 
1

--------------------------------------------------------------------------------

 
 
(b) 
all equipment now or hereafter owned by the Debtor and all interests, rights and
benefits, both present and future, of the Debtor in or to equipment including,
without limitation, office, warehouse and other furniture, fixtures, machinery,
tools, rolling stock, vehicles, accessories, spare parts, supplies and other
tangible personal property;

 
(c) 
all fixtures now or hereafter owned by the Debtor and all interests, rights and
benefits, both present and future, of the Debtor in or to fixtures;

 
(d) 
all chattel paper now or hereafter owned or held by the Debtor and all
interests, rights and benefits, both present and future, of the Debtor in, under
or to chattel paper;

 
(e) 
each and every document of title now or hereafter owned by the Debtor or of
which the Debtor is or becomes a holder, whether negotiable or non-negotiable,
including, without limitation, each and every warehouse receipt and bill of
lading, and all interests, rights and benefits, both present and future, of the
Debtor in, under or to each and every document of title;

 
(f) 
each and every instrument now or hereafter owned by the Debtor or of which the
Debtor is or becomes a holder, and all interests, rights and benefits, both
present and future, of the Debtor in, under or to each and every instrument;

 
(g) 
each and every security now or hereafter owned by the Debtor or of which the
Debtor is or becomes a holder including, without limitation, all shares, stocks,
warrants, bonds, debentures, debenture stock or the like issued by a corporation
or other person, or a partnership, association or government, and all interests,
rights and benefits, both present and future, of the Debtor in, under or to each
and every security;

 
(h) 
all money of the Debtor and all money hereafter acquired by the Debtor and each
and every account, debt, claim and demand of every nature and kind which is now
due, owing or accruing due or which may hereafter become due, owing or accruing
due to the Debtor, or which the Debtor now has or may hereafter have and all
interests, rights and benefits, both present and future of the Debtor in or to
each and every account, debt, claim and demand including, without limitation,
claims against the Crown and claims under insurance policies;

 
(i) 
all patents, industrial designs, trade-marks, trade secrets and know-how
including without limitation, environmental technology and biotechnology,
confidential information, trade-names, goodwill, copyrights, personality rights,
plant breeders’ rights, integrated circuit topographies, software and all other
forms of intellectual and industrial property, and any registrations and
applications for registration of any of the foregoing (collectively,
“Intellectual Property”);

 
(j) 
each and every lease, agreement to lease and leasehold interest of the Debtor
and all interests, rights and benefits, both present and future, of the Debtor,
in, under or to the same, except the last day of any term of years reserved by
any such lease or agreement therefor of which reversion of one day the Debtor
shall stand possessed upon trust to assign and dispose of the same as the
Secured Party shall direct;

 
 
2

--------------------------------------------------------------------------------

 
 
(k) 
each and every intangible now or hereafter owned by the Debtor or of which the
Debtor is or becomes a holder, and all interests, rights and benefits, both
present and future, of the Debtor in, under or to each and every intangible;

 
(l) 
with respect to the property described in each of subparagraphs 2.(a) to 2.(k)
inclusive, all substitutions and replacements thereof, improvements, increases,
additions and accessions thereto and all interests, rights and benefits, both
present and future, of the Debtor in, under or to the same;

 
(m) 
with respect to the property described in each of subparagraphs 2. (a) to 2.(l)
inclusive, identifiable or traceable personal property in any form derived
directly or indirectly from any dealing with such property or the proceeds
therefrom and includes any payment representing indemnity or compensation for
loss of or damage to such property or proceeds therefrom; and

 
(n) 
with respect to the property described in each of subparagraphs 2.(a) to 2.(m)
inclusive, all books, accounts, invoices, letters, deeds, contracts, security,
securities, instruments, bills, notes, writings, papers, documents and records
in any form evidencing or relating thereto, and all other rights and benefits to
which the Debtor is now or may hereafter become entitled in respect thereof.

 
In this Agreement, the words "goods", "inventory", "equipment", "chattel paper",
"document of title", "instrument", "security", "money", "account", "motor
vehicle", "vehicle identification number", "proceeds", "intangible" and
"accessions" shall have the same meanings as their defined meanings in the PPSA.
In this Agreement, each reference to "Collateral" shall, unless the context
otherwise requires, include and be read as "Collateral or any part thereof".
 
All of the Collateral, insofar as the same is not intangible property, is now
and will hereafter be kept at the address set out above and at the following
location(s):
 
3. Secured Obligations
 
The security interests, mortgages and charges granted hereby secure all of the
following (collectively, the "Obligations"): both the performance and the
payment to the Secured Party of all obligations, debts and liabilities
(including, without limitation, on account of damages) of the Debtor to the
Secured Party, present or future, direct or indirect, absolute or contingent,
liquidated or unliquidated, matured or not, wheresoever and howsoever incurred,
 
(a) 
whether arising under this or any other agreement (whether written or oral),
instrument or writing;

 
(b) 
whether arising from dealings between the Secured Party and the Debtor or from
other dealings or proceedings by which the Secured Party may be or become in any
manner whatever a creditor, obligee or promisee of the Debtor;

 
(c) 
whether incurred by the Debtor alone or with another or others;

 
(d) 
whether incurred by the Debtor as principal, surety, indemnitor, obligor or
promissor; and

 
(e) 
whether such obligations, debts and liabilities are from time to time reduced
and thereafter increased or entirely extinguished and thereafter incurred again,

 
 
3

--------------------------------------------------------------------------------

 
 
all including, without limitation, all interest, commissions, legal and other
costs, charges and expenses payable in connection with any and all of the
foregoing and, in addition thereto, the Expenses (provided for and defined
below).
 
4. Attachment
 
Each of the Debtor and the Secured Party acknowledges and confirms that the
security interests, mortgages and charges granted hereby shall attach:
 
(a) 
forthwith upon the Effective Date with respect to each and every property
included in the Collateral and in which the Debtor then has rights; and

 
(b) 
forthwith upon the Debtor first acquiring rights in each and every property
included in the Collateral and in which the Debtor first acquires such rights
subsequent to the Effective Date.

 
For greater certainty, without in any way limiting the above, each of the Debtor
and the Secured Party acknowledges and confirms that they have not agreed to
postpone the time for attachment of the said security interests, mortgages and
charges.
 
5. Debtor's Warranties
 
The Debtor hereby represents and warrants to and covenants with the Secured
Party as follows and acknowledges that the Secured Party is, in part, relying
upon such representations, warranties and covenants in accepting the security
interests, mortgages and charges granted upon the terms of this Agreement:
 
(a) 
Title to Collateral: The Debtor is the absolute and beneficial owner of the
Collateral and none of the Collateral is held in the name of any person other
than the Debtor, whether as agent, trustee or other nominee for the Debtor, and
all registrations and filings which may be required to preserve the Debtor's
title, rights or other interests in the Collateral vis-a-vis others have been
made.

 
(b) 
No Encumbrances: The Collateral is and shall at all times be kept free and clear
of any and all, mortgages, hypothecs, pledges, claims, adverse claims, demands,
liens, charges, security interests, encumbrances, agreements, rights and
equities of any kind whatsoever other than those given by the Debtor to or in
favour of Secured Party.

 
(c) 
Due Authorization: The Debtor has the corporate power and capacity to enter into
this Agreement and to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by it.

 
(d) 
Right to Grant: The Debtor has taken all necessary corporate action to authorize
the execution, delivery and performance of this Agreement and the Debtor shall
at all relevant times have the full right, power and authority to perform its
obligations hereunder and to grant the security interests, mortgages and charges
as herein provided.

 
(e) 
No Default: The entering into of this Agreement and the performance by the
Debtor of its obligations hereunder does not and will not contravene, breach or
result in any default under any agreement to which the Debtor is a party or by
which the Debtor or any of its properties or assets may be bound and will not
result in or permit the acceleration of the maturity of any indebtedness,
liability or obligation of the Debtor under any such agreement.

 
 
4

--------------------------------------------------------------------------------

 
 
(f) 
Re Intellectual Property: All Intellectual Property applications and
registrations are valid and in good standing and the Debtor is the owner of each
of such applications and registrations.

 
6. Debtor's Covenants
 
The Debtor covenants and agrees with the Secured Party that:
 
(a) 
Obligations: The Debtor shall pay, perform, satisfy, fulfil and discharge the
Obligations when due.

 
(b) 
Possession/Description: Forthwith upon request by the Secured Party, the Debtor
shall deliver possession of the Collateral to the Secured Party and shall, if
requested by the Secured Party, deliver forthwith to the Secured Party such
further details respecting the Collateral and, if the Collateral includes
fixtures or crops, or oil, gas or other minerals to be extracted, or timber to
be cut, identification and legal description (in registerable form) of the lands
concerned. Such further details and legal description so delivered shall be
deemed to be contained in and form part of this Agreement.

 
7. Events of Default
 
Forthwith upon the occurrence of any of the following events (an "Event of
Default"), the Obligations will, without the Secured Party being required to
give notice or demand, become due and payable in full and, to the extent
applicable, be required to be fully performed:
 
(a) 
the failure of the Debtor to pay when due any payment of any of the Obligations,
if not cured within 30 days of written notice to the Debtor;

 
(b) 
the failure of the Debtor to perform any of the Obligations;

 
(c) 
the Debtor making or agreeing to make an assignment, disposition or conveyance,
whether by way of sale or otherwise, of its assets in bulk;

 
(d) 
the Debtor taking any action or commencing any proceeding or any action or
proceeding being taken or commenced by another person or persons against the
Debtor in respect of the liquidation, dissolution or winding-up of the Debtor,
including without limitation, any action or proceeding under the Winding Up and
Restructuring Act, the Business Corporations Act (Ontario), or other similar
legislation whether now or hereinafter in effect;

 
(e) 
the Debtor committing or threatening to commit any act of bankruptcy pursuant to
or set out under the provisions of the Bankruptcy and Insolvency Act;

 
(f) 
the filing of a petition for a receiving order against the Debtor pursuant to
the provisions of the Bankruptcy and Insolvency Act

 
8. Rights and Remedies
 
Forthwith upon the occurrence of an Event of Default, the security interests,
mortgages and charges granted herein shall be enforceable and the Debtor and the
Secured Party shall have, in addition to any other rights and remedies provided
by law, the rights and remedies of a debtor and a secured party respectively
under the PPSA and those provided by this Agreement. In addition, the Secured
Party may take possession of the Collateral and enforce any rights of the Debtor
in respect of the Collateral by any method available in or permitted by law and
may require the Debtor to assemble the Collateral and deliver or make the
Collateral available to the Secured Party at any place as may be designated by
the Secured Party.
 
 
5

--------------------------------------------------------------------------------

 
 
9. Expenses
 
The reasonable costs and expenses of the Secured Party in the preparation,
execution and delivery of this Agreement, the registration of this Agreement or
of notices, financing statements or other filings in respect thereof, the
reasonable costs and expenses of the Secured Party in connection with the
preparation or review of waivers, consents, amendments, subordination agreements
or other matters pertaining to the subject matter of this Agreement, the
reasonable costs and expenses expressly provided for in the PPSA and, in
addition thereto, the cost of any insurance, taxes, solicitor's fees, costs and
other legal expenses and all other costs, charges and expenses of or incurred
(on a scale as between a solicitor and his own client) by the Secured Party in
respect of any of the foregoing and in respect of the enforcement of the
Obligations, including taking possession, custody, holding, preserving,
protecting, repairing, using or operating, collecting, realizing, processing,
preparing for disposition and disposing of the Collateral (collectively, the
"Expenses") shall be payable by the Debtor to the Secured Party forthwith upon
demand, shall be deemed advanced to the Debtor by the Secured Party, shall bear
interest at a rate equal to the Prime Rate (defined below) plus 4% per annum
calculated, both before and after demand, maturity, default and judgment, from
the date each of the Expenses, respectively, was incurred until fully paid by
the Debtor and shall be secured by this Agreement.
 
"Prime Rate" means the annual rate of interest announced from time to time by
Toronto Dominion Bank as a reference rate then in effect for determining
interest rates on Canadian dollar commercial loans in Canada.
 
The Debtor authorizes the Secured Party to designate, in its sole discretion,
any number of years as the registration period in any financing statement or
financing change statement filed with respect to this Agreement or any other
agreement delivered by the Debtor to the Secured Party ("Designated Period").
 
The Debtor acknowledges and confirms that:
 
(a) 
all registration costs in connection with the filing of the aforesaid financing
statements or financing change statements are and shall be reasonable and shall
form part of the Expenses;

 
(b) 
the designation of the number of years comprising the Designated Period shall
not constitute an acknowledgement by or commitment or other obligation of the
Secured Party to provide financial assistance (whether by loan, agreement or
otherwise) to the Debtor at any time or from time to time during the Designated
Period; and

 
(c) 
the Secured Party shall be entitled to exercise all of its rights and remedies
provided for in this Agreement forthwith upon the occurrence of an Event of
Default notwithstanding that such Event of Default may occur prior to the
expiration of the Designated Period.

 
10. Notice of Disposition
 
Unless not required to do so by applicable law, the Secured Party shall give to
the Debtor at least 15 days written notice of the Secured Party's intention to
dispose of the Collateral. Such notice may be sent by registered mail to the
last known post office address of the Debtor.
 
 
6

--------------------------------------------------------------------------------

 
 
11. Receiver - Appointment
 
The Secured Party may take proceedings in any court of competent jurisdiction
for the appointment of a receiver or a receiver and manager (the "receiver") of
the Collateral or of any part thereof or may by instrument in writing appoint
any person to be a receiver of the Collateral or of any part thereof and may
remove any receiver so appointed by the Secured Party and appoint another in his
stead.
 
12. Receiver - Powers
 
Any receiver appointed hereunder by instrument in writing shall have power (a)
to take possession of the Collateral or any part thereof and, without liability
or obligation to the Debtor, to maintain, preserve and protect the same; (b) to
carry on or concur in carrying on all or any part of the business or businesses
of the Debtor; (c) to borrow money which such receiver, in its sole discretion,
determines is required in connection with either or both of the powers provided
for in paragraph (a) and (b); and (d) to dispose of the Collateral in whole or
in part, and any such disposition may be by public sale (whether by auction,
tender or otherwise), private sale, lease or otherwise, and at such time and
place and on such terms and for such price and manner of payment thereof, all as
such receiver may, in its sole discretion, determine; provided that any such
receiver shall be and is deemed to be the agent of the Debtor and the Secured
Party shall not in any way be responsible for any misconduct, negligence or
nonfeasance of any such receiver.
 
13. Proceeds of Disposition/Deficiency
 
Any proceeds of any disposition of any of the Collateral shall be applied by the
Secured Party firstly on account of the Expenses, and any balance of such
proceeds shall be applied by the Secured Party on account of the Obligations
(other than the Expenses) in such order of application as the Secured Party may
from time to time effect and the same shall not be subject to dispute by the
Debtor. If such proceeds fail to satisfy the Obligations, the Debtor shall be
liable for the full amount of the deficiency resulting to the Secured Party.
 
14. General Provisions
 
(a) 
Discharge: The Debtor shall not be discharged from the Obligations by any
extension of time, additional advances, renewals, amendments or extensions to
this Agreement, any waiver by or failure of the Secured Party to enforce any
provision of this Agreement or any other agreement, the taking of further
security, releasing security, extinguishment of the security interests,
mortgages and charges as to all or any part of the Collateral, or any other act
except a release or discharge by the Secured Party of the security interests,
mortgages and charges granted hereby upon the full payment and performance of
the Obligations, at which time the Secured Party shall, at the Debtor's expense,
deliver to the Debtor all necessary discharges and releases of the security
interests, mortgages and charges granted hereby.

 
(b) 
Other Security:

 
(i) 
The security constituted by this Agreement is in addition to and not in
substitution for any other security, guarantee or right from time to time held
by the Secured Party;

 
  (ii) 
The Secured Party may realize upon or enforce all or part of any security,
guarantee or right from time to time held by it in any order it desires and any
realization by any means upon any security, guarantee or right shall not bar
realization upon any other security, guarantee or right; and

 
 
7

--------------------------------------------------------------------------------

 
 
(iii) 
The taking of any action or proceeding or refraining from so doing or any other
dealings with or in respect of any other security, guarantee or right from time
to time held by the Secured Party shall not release or affect the security
provided for in this Agreement and the taking of the security hereby granted or
any proceedings hereunder for the realization of the security hereby granted
shall not release or affect any other security, guarantee or right from time to
time held by the Secured Party.

 
(c) 
Waiver, etc.: No failure or delay on the part of the Secured Party to exercise
any right provided for in or contemplated by this Agreement and no waiver as to
an Event of Default hereunder shall operate as a waiver thereof unless made in
writing and signed by the Secured Party and, in that event, such waiver shall
operate only as a waiver of the right or Event of Default expressly referred to
therein. Nothing in this Agreement and nothing referred to in the Obligations
shall preclude any other remedy by action or otherwise for the enforcement of
this Agreement or the payment and performance in full of the Obligations.

 
(d) 
Secured Party Assignment: All rights and obligations of the Secured Party
hereunder shall be freely assignable in whole or in part without the consent of
the Debtor and in any action brought by any assignee to enforce such rights, the
Debtor shall not assert against such assignee any claim, defence, right of
set-off, or the benefit of any equities which the Debtor now has or may
hereafter have against the Secured Party.

 
(e) 
Entire Agreement: This Agreement sets forth the entire intent and understanding
of the parties relating to the subject matter hereof and supersedes and replaces
all prior agreements and commitments, whether written or oral, made between the
parties and all earlier discussions and negotiations between them. The parties
are not relying upon and there are no collateral or other representations,
warranties, agreements or covenants made by any of the parties hereto which are
not contained herein.

 
(f) 
Further Assurances: Each of the parties hereto shall and will, from time to time
and at all times hereafter upon every reasonable written request so to do, make,
do, execute and deliver, or cause to be made, done, executed and delivered, all
such further papers, acts, deeds, assurances and things as may be necessary or
desirable in the opinion of any party or counsel for any party, acting
reasonably, for implementing and carrying out more effectually the true intent
and meaning of this Agreement including, without limitation, to perfect or
better perfect the security interests, mortgages and charges of the Secured
Party in the Collateral or any part thereof.

 
(g) 
Severability: In the event that any covenant or provision contained in this
Agreement is held to be invalid, illegal or unenforceable in whole or in part,
the validity, legality and enforceability of the remaining covenants and
provisions shall not be affected or impaired thereby and all such remaining
covenants and provisions shall continue in full force and effect. All covenants
and provisions hereof are declared to be separate and distinct covenants or
provisions, as the case may be.

 
(h) 
Headings: All headings and titles in this Agreement are for convenience of
reference only and shall not affect the interpretation of the terms hereof.

 
(i) 
Gender, etc.: In construing this Agreement, all words and personal pronouns
relating thereto shall be read and construed as the number and gender of the
party or parties referred to in each case require, and the verb agreeing
therewith shall be construed as agreeing with the required word and pronoun.
Words such as "hereunder", "hereto", "hereof", "herein" and other words
commencing with "here" shall, unless the context clearly indicates the contrary,
refer to the whole of this Agreement and not to any particular paragraph or part
thereof.

 
 
8

--------------------------------------------------------------------------------

 
 
(j) 
Binding Effect: All rights of the Secured Party hereunder shall enure to the
benefit of its successors and assigns and all obligations of the Debtor
hereunder shall bind the Debtor, its successors and assigns. Each reference to
the Secured Party in this Agreement shall be deemed to include a reference to
the Secured Party, its successors and assigns and each reference to the Debtor
in this Agreement shall be deemed to include a reference to the Debtor, its
successors and assigns.

 
(k) 
Re Liabilities: If more than one person executes this Agreement as Debtor, their
obligations under this Agreement shall be joint and several.

 
(l) 
Governing Law: This Agreement shall be governed by, and interpreted and enforced
in accordance with, the laws in force in the Province of Ontario and the laws of
Canada applicable therein and shall be treated in all respects as an Ontario
contract. Each party irrevocably submits to the exclusive jurisdiction of the
courts of Ontario with respect to any matter arising hereunder or related
hereto.

 
(m) 
Notice: Subject to the specific requirements of the PPSA, any demand, notice,
request, consent, approval or other communication required or permitted to be
made or given by any party hereto to any other party hereto in connection with
this Agreement shall be in writing and may be made or given by personal delivery
to such party or by transmittal by facsimile transmission or similar electronic
means of communication which produces a paper record to such party at the fax
number noted on page 1 of this Agreement or, if a corporation, to a director
thereof or, if postal services and deliveries are then operating, by mailing the
same by prepaid registered post to such party at its address noted on page 1 of
this Agreement or at such other address which the party to whom such
communication is being given may have designated by notice given in accordance
with the provisions of this paragraph. Any communication so delivered or
transmitted by electronic means of communication shall be deemed to have been
given and received on the day of delivery or transmittal, if a business day, or
if not a business day, on the business day next following the day of delivery or
transmittal, and any communication so mailed shall be deemed to have been given
and received on the fourth business day following and exclusive of the date of
mailing. In this paragraph, "business day" means any day except a Saturday,
Sunday or statutory holiday in the Province of Ontario. Either party may give
notice in writing to the other in the manner provided in this paragraph of any
change of fax number or address of the party giving such notice, and from and
after the giving of such notice, the fax number or address therein specified
shall be deemed to be the fax number or address of such party for purposes of
this paragraph.

 
(n) 
Failure to Perfect: The Secured Party shall not be liable or accountable for any
negligence or failure to perfect its security interests, mortgages and charges
granted herein, seize, collect, realize, sell or obtain payment for the
Collateral or any part thereof and shall not be bound to institute proceedings
for the purpose of seizing, collecting, realizing or obtaining possession or
payment of the same for the purpose of preserving the rights of the Debtor or
any other person, firm or corporation in respect of same.

 
(o) 
No Amendment: This Agreement may not be amended, altered or qualified except by
a memorandum in writing signed by all of the parties hereto and any amendment,
alteration or qualification hereof shall be null and void and shall not be
binding upon any party who has not signed such memorandum.

 
 
9

--------------------------------------------------------------------------------

 
 
(p) 
Power of Attorney: The Secured Party, or any receiver appointed hereunder is
hereby irrevocably constituted as the duly appointed lawful attorney of the
Debtor in accordance with the Powers of Attorney Act (Ontario), with full power
to make, do, execute and deliver all such documents, assignments, acts, matters
or things on behalf of the Debtor with the right to use the name of the Debtor
whenever and wherever it may be deemed necessary or expedient. The power of
attorney hereby granted is a power coupled with an interest and shall survive
the dissolution, liquidation, winding-up or other termination of existence of
the Debtor. The Debtor agrees to and does hereby ratify all acts done and all
documents executed and delivered by the Secured Party pursuant to the power of
attorney hereby granted and the Debtor hereby confirms that the Secured Party
and all third parties are entitled to rely upon such ratification.

 
(q) 
Time of Essence: Time shall be strictly of the essence of this Agreement and of
every part thereof and no extension or variation of this Agreement shall operate
as a waiver of this provision.

 
(r) 
Debtor's Receipt: The Debtor hereby acknowledges receipt of a fully signed copy
of this Agreement.

 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Debtor has executed this Agreement under its seal and
agrees to be bound thereby as of the Effective Date set out above.
 
Signed, Sealed and Delivered in the presence of:
 

  NOWPHIT OPERATIONS INC.            
By:
/s/ Marc Askenasi     Name: Marc Askenasi     Title: President     I have
authority to bind the corporation.  


 
 
11

--------------------------------------------------------------------------------